Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 1 of 23 Page ID #:1




   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 DAVID C. WALTON (167268)
     BRIAN E. COCHRAN (286202)
   3 655 West Broadway, Suite 1900
     San Diego, CA 92101
   4 Telephone: 619/231-1058
     619/231-7423 (fax)
   5 davew@rgrdlaw.com
     bcochran@rgrdlaw.com
   6       – and –
     SAMUEL H. RUDMAN
   7 58 South Service Road, Suite 200
     Melville, NY 11747
   8 Telephone: 631/367-7100
     631/367-1173 (fax)
   9 srudman@rgrdlaw.com
  10 Attorneys for Plaintiff
  11 [Additional counsel appear on signature page.]
  12                       UNITED STATES DISTRICT COURT
  13                      CENTRAL DISTRICT OF CALIFORNIA
  14                               WESTERN DIVISION
  15 KEITH JENSEN, Individually and on          )   Case No. 2:21-cv-05744
     Behalf of All Others Similarly Situated,   )
  16                                            )   CLASS ACTION
                              Plaintiff,        )
  17                                            )   COMPLAINT FOR VIOLATIONS OF
           vs.                                  )   THE FEDERAL SECURITIES LAWS
  18                                            )
     STABLE ROAD ACQUISITION                    )
  19 CORP., MOMENTUS INC., SRC-NI               )
     HOLDINGS, LLC, BRIAN KABOT,                )
  20 JAMES NORRIS and MIKHAIL                   )
     KOKORICH,                                  )
  21                                            )
                              Defendants.       )
  22                                            )   DEMAND FOR JURY TRIAL
  23
  24
  25
  26
  27
  28
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 2 of 23 Page ID #:2




   1         Plaintiff Keith Jensen (“plaintiff”), individually and on behalf of all others
   2 similarly situated, alleges the following based upon information and belief as to the
   3 investigation conducted by plaintiff’s counsel, which included, among other things, a
   4 review of U.S. Securities and Exchange Commission (“SEC”) filings by Stable Road
   5 Acquisition Corp. (“Stable Road” or the “Company”) and securities analyst reports,
   6 press releases and other public statements issued by, or about, the Company and
   7 Momentus Inc. (“Momentus”).            Plaintiff believes that substantial additional
   8 evidentiary support will exist for the allegations set forth herein after a reasonable
   9 opportunity for discovery.
  10                            JURISDICTION AND VENUE
  11         1.     The claims asserted herein arise under §§10(b) and 20(a) of the Securities
  12 Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§78j(b) and 78t(a), and Rule
  13 10b-5 promulgated thereunder by the SEC, 17 C.F.R. §240.10b-5. This Court has
  14 jurisdiction over the subject matter of this action under §27 of the Exchange Act, 15
  15 U.S.C. §78aa, and 28 U.S.C. §1331, because this is a civil action arising under the
  16 laws of the United States of America.
  17         2.     Venue is proper in this District under §27 of the Exchange Act, 15 U.S.C.
  18 §78aa, and 28 U.S.C. §1391(b)-(d). The Company maintains its principal executive
  19 offices in this District, and many of the acts charged herein, including the
  20 dissemination of materially false and misleading information, occurred in substantial
  21 part in this District.
  22         3.     In connection with the acts alleged in this complaint, defendants (defined
  23 below) directly or indirectly, used the means and instrumentalities of interstate
  24 commerce, including, without limitation, the U.S. mail, interstate telephone and other
  25 electronic communications, and the facilities of the Nasdaq Capital Market
  26 (“Nasdaq”), a national securities exchange.
  27
  28

                                                -1-
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 3 of 23 Page ID #:3




   1                             NATURE OF THE ACTION
   2        4.     This is a federal securities class action brought on behalf of all purchasers
   3 of Stable Road securities (the “Class”) between October 7, 2020 and July 13, 2021,
   4 inclusive (the “Class Period”), seeking to pursue remedies under the Exchange Act.
   5                                        PARTIES
   6        5.     Plaintiff Keith Jensen, as set forth in the accompanying certification
   7 incorporated by reference herein, purchased Stable Road securities during the Class
   8 Period and has been damaged thereby.
   9        6.     Defendant Stable Road is a special purpose acquisition company, or
  10 “SPAC.” The Company maintains its principal executive offices in Venice Beach,
  11 California. Stable Road Class A common stock, warrants and units trade on the
  12 Nasdaq under the symbols “SRAC,” “SRACW” and “SRACU,” respectively.
  13        7.     Defendant Momentus was an acquisition target of Stable Road during the
  14 Class Period. It is a private commercial space company headquartered in Santa Clara,
  15 California.
  16        8.     Defendant SRC-NI Holdings, LLC (“Sponsor”) served as the SPAC
  17 Sponsor of Stable Road during the Class Period.
  18        9.     Defendant Brian Kabot (“Kabot”) served as Chief Executive Officer
  19 (“CEO”) and Chairman of Stable Road during the Class Period.
  20        10.    Defendant James Norris (“Norris”) served as Chief Financial Officer
  21 (“CFO”) of Stable Road during the Class Period.
  22        11.    Defendant Mikhail Kokorich (“Kokorich”) founded and served as CEO
  23 of Momentus during the Class Period, until his resignation in January 2021.
  24        12.    Defendants Kabot, Norris and Kokorich are collectively referred to
  25 hereinafter as the “Individual Defendants.” Because of the Individual Defendants’
  26 executive positions, they each had access to the undisclosed adverse information about
  27 Stable Road’s and Momentus’s business, operations, products, and present and future
  28 business prospects via internal corporate documents, conversations and connections

                                                -2-
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 4 of 23 Page ID #:4




   1 with other corporate officers and employees, and attendance at management and
   2 Board of Directors meetings and committees thereof.
   3         13.    Each of the Individual Defendants was directly involved in the
   4 management and day-to-day operations of the Company and/or Momentus at the
   5 highest levels and was privy to confidential proprietary information concerning Stable
   6 Road and Momentus. In addition, the Individual Defendants were involved in
   7 drafting, producing, reviewing and/or disseminating the false and misleading
   8 statements and information alleged herein, were aware of, or recklessly disregarded,
   9 the false and misleading statements being issued regarding the Company and
  10 Momentus, and approved or ratified these statements, in violation of the federal
  11 securities laws.
  12         14.    The Individual Defendants, because of their positions of control and
  13 authority as officers and/or directors of the Company and Momentus, were able to,
  14 and did, control the content of the various SEC filings, press releases, and other public
  15 statements pertaining to the Company and Momentus during the Class Period. Each
  16 Individual Defendant was provided with copies of the documents alleged herein to be
  17 misleading before or shortly after their issuance and/or had the ability and/or
  18 opportunity to prevent their issuance or cause them to be corrected. Accordingly,
  19 each Individual Defendant is responsible for the accuracy of the public statements
  20 detailed herein and is, therefore, primarily liable for the representations contained
  21 therein.
  22                           SUBSTANTIVE ALLEGATIONS
  23         15.    Stable Road is a blank check company. A blank check company is
  24 sometimes referred to as a special purpose acquisition vehicle, or “SPAC,” and does
  25 not initially have any operations or business of its own. Rather, it raises money from
  26 investors in an initial public offering and then uses the proceeds from the offering to
  27 acquire a business or operational assets, usually from a private company that does not
  28 publicly report financial or operating results. As a result, investors in blank check

                                                -3-
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 5 of 23 Page ID #:5




   1 companies rely on the skill, transparency and honesty of the blank check company’s
   2 sponsor to spend the offering proceeds to acquire a fundamentally sound target
   3 company that offers attractive risk-adjusted returns for investors.
   4        16.    In November 2019, the Sponsor and defendants Kabot and Norris took
   5 Stable Road public via an initial public offering (the “IPO”). While Stable Road did
   6 not identify any target companies at the time of the IPO, the IPO offering materials
   7 stated that the Company planned to pursue an acquisition focused in the cannabis
   8 sector. IPO offering materials claimed that the Sponsor and Stable Road management,
   9 including defendants Kabot and Norris, would “[c]onduct rigorous due diligence” of
  10 any target possibilities, “including a review of company-specific information as well
  11 as an analysis of the overall industry and competitive landscape.”
  12        17.    The IPO offering materials provided “Acquisition Criteria” that would
  13 purportedly be used to evaluate target companies by the Sponsor and Stable Road
  14 executives, which included the following:
  15        •      Operates adjacent or ancillary to the cannabis industry, but does
  16               not “touch the plant” and complies with all U.S. federal laws;
  17        •      Is highly scalable;
  18        •      Has strong intellectual property including brands, technology,
  19               software, methods, etc.;
  20        •      Has an institutional mindset/infrastructure;
  21        •      Has a strong professional management team with deep networks
  22               within the cannabis sector and the ability to adapt to a quickly
  23               changing business environment;
  24        •      Has potential to achieve significant growth in revenue and
  25               earnings;
  26        •      Has potential to generate attractive returns on invested capital,
  27               with incremental investment opportunities that will allow the
  28               company to increase earnings;

                                              -4-
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 6 of 23 Page ID #:6




   1         •      Has strong intellectual property, a defensible business model, a
   2                strong competitive position established customer relationships,
   3                and sustainable margins;
   4         •      Has potential to grow via add-on acquisitions or is viewed as an
   5                appropriate platform for a future roll-up strategy;
   6         •      Can benefit from expected consolidation within the cannabis
   7                industry;
   8         •      Can benefit from additional managerial guidance and strategic
   9                initiatives to reposition the company, accelerate growth or refocus
  10                the business on strategies that will result in value creation;
  11         •      Will be well received by financial markets as a public company;
  12                and
  13         •      Has the potential to generate risk-adjusted returns that are
  14                attractive for our stockholders.
  15         18.    According to the IPO registration statement, Stable Road was required to
  16 acquire a target business with an aggregate fair market value of at least 80% of the net
  17 assets held in trust from the IPO proceeds and to do so within 18 months of the
  18 November 2019 IPO. In the event Stable Road did not complete an initial business
  19 combination, the Company was obligated to redeem 100% of its outstanding public
  20 shares equal to the aggregate trust proceeds plus interest. Moreover, shareholders
  21 could redeem their shares at the time of the initial business combination if they did not
  22 want to retain a continuing interest in the business after the transaction. If enough
  23 shareholders redeemed their shares, a deal would not be economically feasible.
  24         19.    However, if Stable Road was successful in completing an initial business
  25 combination within the allotted time frame, the Sponsor and various Company
  26 insiders would be richly rewarded. Specifically, Stable Road had issued founder
  27 shares to the Sponsor in connection with the IPO equal to approximately 20% of the
  28 Company’s outstanding common shares after the IPO, which the Sponsor held for the

                                                -5-
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 7 of 23 Page ID #:7




   1 benefit of defendant Kabot, defendant Norris, and other Company insiders. The
   2 founder shares were valued in the proxy materials for a merger at $55 million as of
   3 April 5, 2021, with the founder shares held by defendant Kabot valued at $5.7 million
   4 and the founder shares held by defendant Norris valued at $1 million as of this date.
   5 These shares would expire worthless if the Company failed to complete its initial
   6 business combination. As a result, defendants were highly incentivized to complete
   7 an initial business combination and to convince shareholders to approve a merger
   8 within the allotted time frame.
   9         20.    Momentus is a private company that purports to operate in the
  10 commercial space industry.
  11        MATERIALLY FALSE AND MISLEADING STATEMENTS AND
                OMISSION ISSUED DURING THE CLASS PERIOD
  12
             21.    The Class Period begins on October 7, 2020. On that date, Stable Road
  13
       and Momentus issued a joint press release announcing that the Company had agreed
  14
       to acquire Momentus in a proposed merger, subject to shareholder approval (the
  15
       “Merger”). Although outside of Stable Road’s claimed target industry, the press
  16
       release stated that the Merger would “create the first publicly traded space
  17
       infrastructure company at the forefront of the new space economy.” The release also
  18
       stated that “[i]n 2019, the Company successfully tested its water plasma propulsion
  19
       technology in space.” The release quoted defendants Kokorich and Kabot regarding
  20
       the Merger, stating in pertinent part as follows:
  21
                    “Momentus is at the forefront of the new space economy and is
  22
             poised to capitalize on the significant growth opportunity as a first
  23
             mover; we believe in a future where humanity is equipped with all it
  24
             needs to flourish throughout the solar system,” said Mikhail Kokorich,
  25
             Founder & Chief Executive Officer of Momentus. “Our mission is to
  26
             provide the infrastructure services that support all industry beyond Earth.
  27
             The technologies we’ve developed or built upon, including our
  28

                                                -6-
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 8 of 23 Page ID #:8




   1        groundbreaking water plasma propulsion, will support growing demand
   2        from the booming satellite industry with affordable, versatile and low
   3        risk transportation and infrastructure services across private companies,
   4        government agencies, and research organizations. We expect to deploy
   5        the proceeds of this transaction to support our rapid growth and
   6        operations, and to support our capital needs as we ramp up revenues.
   7        We are excited to partner with the Stable Road team and look forward to
   8        leveraging their capital markets expertise.”
   9              Brian Kabot, Chairman & Chief Executive Officer of Stable Road
  10        added, “We set out to identify a disruptive company and Momentus was
  11        the most unique and compelling opportunity to create value through our
  12        investment, as we believe the Company is primed to be a leader in the
  13        rapidly growing new space economy. As the only public, pure-play
  14        commercial space company capable of revolutionizing space
  15        infrastructure, Momentus is poised to capitalize on its market-defining
  16        position. We are excited to partner with Momentus as the Company
  17        develops its technology portfolio, continues to leverage deep customer
  18        relationships across diverse private and public sector applications, and
  19        expands its experienced leadership team.”
  20        22.   Also on October 7, 2020, defendant Kabot appeared on CNBC to promote
  21 the Merger. In an interview, defendant Kabot stated:
  22        We have a, we had a very successful test launch, the vehicle is still flying
  23        around in space, which is great. Our first commercial launch will be in
  24        December 2020 with Space. We have a pretty full vehicle of satellites to
  25        deliver. And then we have a phenomenal launch cadence for 2021 going
  26        up with SpaceX in February, June, and December 2021. We actually
  27        have one and a half vehicles already booked for December 2021. So
  28        pretty aggressive launch cadence with SpaceX.

                                               -7-
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 9 of 23 Page ID #:9




   1        23.     On October 13, 2020, Stable Road filed with the SEC on Form 8-K an
   2 investor presentation regarding the Merger. The investor presentation stated that
   3 Momentus had an enterprise value of $1.2 billion and stated that its “Groundbreaking
   4 Water Propulsion Technology” had been “[s]uccessfully tested . . . on a demo flight
   5 launched mid-2019.” The investor presentation also highlighted the “Exceptional
   6 Team” at Momentus led by the company’s “Visionary Founder,” defendant Kokorich.
   7        24.     On November 2, 2020, Stable Road filed with the SEC a registration
   8 statement on Form S-4 for shares to be issued in the Merger, which was signed by
   9 defendants Kabot and Norris, among others (“Registration Statement”).           The
  10 Registration Statement highlighted Momentus’s “Valuable Intellectual Property,” and
  11 stated in pertinent part: “Since its founding in 2017, Momentus has developed a
  12 portfolio of technologies, including its cornerstone water plasma propulsion
  13 technology, which it successfully tested in space in 2019.”       The Registration
  14 Statement also represented that Momentus was on track to achieve $19 million in
  15 revenues during 2021, which was expected to rise to $152 million in revenues by 2022
  16 and over $4 billion in revenues by 2027. Furthermore, although the Registration
  17 Statement stated that Momentus was considered a “foreign person” by The Committee
  18 on Foreign Investment in the United States (“CFIUS”) and thus subject to a national
  19 security review, it omitted any disclosure that defendant Kokorich himself was
  20 considered by U.S. government officials to pose a serious national security threat,
  21 thereby jeopardizing Momentus’s launch schedule and undermining its revenue
  22 projections.
  23        25.     Defendants’ statements referenced in ¶¶21-24 above were materially
  24 false and misleading when made because they misrepresented and failed to disclose
  25 the adverse facts about Momentus’s business, operations, and prospects and Stable
  26 Road’s due diligence activities in connection with the Merger, which were known to
  27 defendants or recklessly disregarded by them, as follows:
  28

                                             -8-
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 10 of 23 Page ID #:10




    1               (a)    that Momentus’s 2019 test of its key technology, a water plasma
    2 thruster, had failed to meet Momentus’s own public and internal pre-launch criteria
    3 for success, and was conducted on a prototype that was not designed to generate
    4 commercially significant amounts of thrust;
    5               (b)    that the U.S. government had conveyed that it considered the CEO
    6 of Momentus, defendant Kokorich, a national security threat, which jeopardized
    7 defendant Kokorich’s continued leadership of Momentus and Momentus’s launch
    8 schedule and business prospects;
    9               (c)    that, as a result of (a) and (b) above, the revenue projections and
   10 business and operational plans provided to investors regarding Momentus and the
   11 commercial viability and timeline of its products were materially false and misleading
   12 and lacked a reasonable basis in fact; and
   13               (d)    that Stable Road had failed to conduct appropriate due diligence of
   14 Momentus and its business operations and defendants had materially misrepresented
   15 the due diligence activities being conducted by the Sponsor and Stable Road
   16 executives in connection with the Merger.
   17         26.   On January 25, 2021, Momentus announced that defendant Kokorich had
   18 resigned his position as CEO of Momentus “in an effort to expedite the resolution of
   19 U.S. government national security and foreign ownership concerns surrounding the
   20 Company.”
   21         27.   On this news, the price of Stable Road securities plummeted. Over three
   22 trading days, the price of Stable Road Class A stock fell $4.75, or 19%, to close at
   23 $20.10 per share on January 27, 2021. However, because the truth regarding Stable
   24 Road’s due diligence activities and the commercial viability of Momentus products
   25 and its expected revenues remained concealed by defendants, the price of Stable Road
   26 securities remained artificially inflated.
   27         28.   On July 13, 2021, the SEC announced charges against Stable Road, the
   28 Sponsor, Momentus, defendant Kabot and defendant Kokorich for making

                                                   -9-
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 11 of 23 Page ID #:11




    1 “misleading claims about Momentus’s technology and about national security risks
    2 associated with Kokorich.” The release stated that all parties other than defendant
    3 Kokorich had settled the charges against them for $8 million in total, while the case
    4 against defendant Kokorich continued. The release stated in pertinent part as follows:
    5               According to the SEC’s settled order, Kokorich and Momentus, an
    6        early-stage space transportation company, repeatedly told investors that
    7        it had “successfully tested” its propulsion technology in space when, in
    8        fact, the company’s only in-space test had failed to achieve its primary
    9        mission objectives or demonstrate the technology’s commercial viability.
   10        The order finds that Momentus and Kokorich also misrepresented the
   11        extent to which national security concerns involving Kokorich
   12        undermined Momentus’s ability to secure required governmental
   13        licenses essential to its operations. In addition, the order finds that
   14        Stable Road repeated Momentus’s misleading statements in public
   15        filings associated with the proposed merger and failed its due diligence
   16        obligations to investors. According to the order, while Stable Road
   17        claimed to have conducted extensive due diligence of Momentus, it
   18        never reviewed the results of Momentus’s in-space test or received
   19        sufficient documents relevant to assessing the national security risks
   20        posed by Kokorich. The order finds that Kabot participated in Stable
   21        Road’s inadequate due diligence and in filing its inaccurate registration
   22        statements and proxy solicitations.       The SEC’s complaint against
   23        Kokorich includes factual allegations that are consistent with the
   24        findings in the order.
   25        29.    Also on July 13, 2021, the SEC publicized a cease-and-desist order
   26 (“Order”) and complaint against defendant Kokorich which detailed defendants’
   27 scheme to defraud investors in connection with the Merger. The Order stated in
   28 pertinent part as follows:

                                              - 10 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 12 of 23 Page ID #:12




    1              3. Momentus’s business plans and multi-billion dollar revenue
    2        projections, as provided to PIPE investors and described in SRAC’s
    3        Form S-4 registration statement/proxy statement filed in connection with
    4        the anticipated merger, were premised on Momentus’s development of
    5        commercially viable technology that it could employ to provide
    6        commercial space services to customers in the near-term on U.S.-based
    7        launches.
    8              4. Momentus and Kokorich misled SRAC’s investors, including
    9        the PIPE investors, in two key respects. First, Momentus and SRAC
   10        both claimed that in 2019, Momentus had “successfully tested” in space
   11        its key technology, a microwave electro-thermal (“MET”) water plasma
   12        thruster, that Momentus claimed was designed to move a satellite into
   13        custom orbit after launch.      In fact, that 2019 test failed to meet
   14        Momentus’s own public and internal pre-launch criteria for success, and
   15        was conducted on a prototype that was not designed to generate
   16        commercially significant amounts of thrust.
   17              5. Second, Kokorich and Momentus concealed and made false
   18        statements about U.S. government concerns with national security and
   19        foreign ownership risks posed by Kokorich, including concerns related to
   20        his affiliation with Momentus.        Based on those concerns, U.S.
   21        government agencies had the functional authority to block Momentus’s
   22        involvement in U.S. based launches, and in January 2021, Kokorich
   23        resigned his position as CEO as part of an effort to resolve the ongoing
   24        national security concerns. Up to at least that point, Momentus and
   25        SRAC had disclosed that Momentus could face CFIUS restrictions in
   26        future transactions as a result of Kokorich’s status as a “foreign person,”
   27        but investors lacked material information about the extent to which
   28        Kokorich’s affiliation with Momentus jeopardized, among other things,

                                               - 11 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 13 of 23 Page ID #:13




    1        the company’s launch schedule and the revenue projections that were
    2        based in part on assumptions about the timing of its first commercial
    3        launch.
    4               6. SRAC’s due diligence failures compounded Momentus’s and
    5        Kokorich’s misrepresentations and omissions and resulted in the
    6        dissemination of materially false and misleading information to
    7        investors. SRAC’s due diligence of Momentus was conducted in a
    8        compressed timeframe and unreasonably failed both to probe the basis of
    9        Momentus’s claims that its technology had been “successfully tested” in
   10        space and to follow up on red flags concerning national security and
   11        foreign ownership risks. As a result, SRAC’s public filings, including
   12        registration statements signed by Kabot, incorporated Momentus’s and
   13        Kokorich’s false and misleading claims and caused investors to be
   14        misled about material aspects of Momentus’s business.
   15        30.    On this news, the price of Stable Road securities plummeted. On July 14,
   16 2021, the price of Stable Road Class A stock fell $1.22 per share, or 10%, to close at
   17 $10.66 per share.
   18                     ADDITIONAL SCIENTER ALLEGATIONS
   19        31.    As alleged herein, defendants acted with scienter in that they knew that
   20 the public documents and statements issued or disseminated in the name of the
   21 Company and Momentus were materially false and misleading; knew that such
   22 statements or documents would be issued or disseminated to the investing public; and
   23 knowingly and substantially participated or acquiesced in the issuance or
   24 dissemination of such statements or documents as primary violations of the federal
   25 securities laws. Defendants, by virtue of their receipt of information reflecting the
   26 true facts regarding Stable Road’s due diligence activities and the technology
   27 possessed and national security concerns posed by Momentus, their control over,
   28 and/or receipt and/or modification of Stable Road’s and Momentus’s allegedly

                                              - 12 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 14 of 23 Page ID #:14




    1 materially misleading misstatements and/or their associations with the Company
    2 and/or Momentus, which made them privy to confidential proprietary information
    3 concerning Stable Road and Momentus, participated in the fraudulent scheme alleged
    4 herein.
    5         32.    The fraudulent scheme described herein could not have been perpetrated
    6 during the Class Period without the knowledge and complicity of, or at least the
    7 reckless disregard by, personnel at the highest levels of the Company and Momentus,
    8 including the Individual Defendants. Given their executive-level positions with Stable
    9 Road and/or Momentus, the Individual Defendants controlled the contents of Stable
   10 Road’s and Momentus’s public statements during the Class Period. The Individual
   11 Defendants were each provided with or had access to the information alleged herein to
   12 be false and/or misleading prior to or shortly after its issuance and had the ability and
   13 opportunity to prevent its issuance or cause it to be corrected. Because of their
   14 positions and access to material non-public information, the Individual Defendants
   15 knew or recklessly disregarded that the adverse facts specified herein had not been
   16 disclosed to and were being concealed from the public and that the positive
   17 representations that were being made were false and misleading. As a result, each of
   18 the Individual Defendants was responsible for the accuracy of Stable Road’s and
   19 Momentus’s corporate statements and is, therefore, responsible and liable for the
   20 representations contained therein.
   21                                  LOSS CAUSATION
   22         33.    As detailed herein, during the Class Period, defendants engaged in a
   23 scheme to deceive the market and a course of conduct that artificially inflated the
   24 price of Stable Road securities. This scheme operated as a fraud or deceit on Class
   25 Period purchasers of Stable Road securities by failing to disclose and misrepresenting
   26 the adverse facts detailed herein. When defendants’ prior misrepresentations and
   27 fraudulent conduct were disclosed and became apparent to the market, the price of
   28

                                                - 13 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 15 of 23 Page ID #:15




    1 Stable Road securities declined significantly as the prior artificial inflation came out
    2 of the price of Stable Road securities.
    3         34.    By concealing from investors the adverse facts detailed herein,
    4 defendants presented a misleading picture of Stable Road’s due diligence activities
    5 and Momentus’s business, prospects and operations.              Defendants’ false and
    6 misleading statements had the intended effect and caused Stable Road securities to
    7 trade at artificially inflated levels throughout the Class Period, reaching as high as
    8 $29.18 per share of Class A common stock on February 10, 2021. Following the
    9 adverse revelations detailed herein, the price Stable Road Class A common stock fell
   10 to a low of just $10.58 per share on July 14, 2021 – nearly 64% below the Class
   11 Period high. As a result of their purchases of Stable Road securities at artificially
   12 inflated prices during the Class Period, plaintiff and the other Class members suffered
   13 economic loss, i.e., damages, under the federal securities laws.
   14         35.    When the truth about the Company was revealed to the market, the price
   15 of Stable Road securities fell significantly. The decline removed the inflation from
   16 the price of Stable Road securities, causing real economic loss to investors who had
   17 purchased Stable Road securities during the Class Period. The decline in the price of
   18 Stable Road securities when the corrective disclosure came to light was a direct result
   19 of the nature and extent of defendants’ fraudulent misrepresentations being revealed to
   20 investors and the market. The timing and magnitude of the price decline in Stable
   21 Road securities negate any inference that the loss suffered by plaintiff and the other
   22 Class members was caused by changed market conditions, macroeconomic or industry
   23 factors, or Company-specific facts unrelated to defendants’ fraudulent conduct.
   24         36.    The economic loss, i.e., damages, suffered by plaintiff and the other
   25 Class members was a direct result of defendants’ fraudulent scheme to artificially
   26 inflate the price of Stable Road securities and the subsequent significant decline in the
   27 value of Stable Road securities when defendants’ prior misrepresentations and other
   28 fraudulent conduct were revealed.

                                                - 14 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 16 of 23 Page ID #:16




    1               APPLICABILITY OF PRESUMPTION OF RELIANCE:
                         FRAUD ON THE MARKET DOCTRINE
    2
              37.    At all relevant times, the market for Stable Road securities was an
    3
        efficient market for the following reasons, among others:
    4
                     (a)    Stable Road securities met the requirements for listing, and were
    5
        listed and actively traded on the Nasdaq, a highly efficient, national stock market;
    6
                     (b)    as a regulated issuer, Stable Road filed periodic public reports with
    7
        the SEC and the Nasdaq;
    8
                     (c)    Stable Road regularly communicated with public investors via
    9
        established market communication mechanisms, including the regular dissemination
   10
        of press releases on national circuits of major newswire services and other wide-
   11
        ranging public disclosures, such as communications with the financial press and other
   12
        similar reporting services; and
   13
                     (d)    Stable Road was followed by securities analysts employed by
   14
        major brokerage firms who wrote reports which were distributed to the sales force and
   15
        certain customers of their respective brokerage firms. Each of these reports was
   16
        publicly available and entered the public marketplace.
   17
              38.    As a result of the foregoing, the market for Stable Road securities
   18
        promptly digested current information regarding Stable Road from all publicly
   19
        available sources and reflected such information in the price of Stable Road securities.
   20
        Under these circumstances, all purchasers of Stable Road securities during the Class
   21
        Period suffered similar injury through their purchase of Stable Road securities at
   22
        artificially inflated prices and a presumption of reliance applies.
   23
                                          NO SAFE HARBOR
   24
              39.    The statutory safe harbor provided for forward-looking statements under
   25
        the Private Securities Litigation Reform Act of 1995 does not apply to any of the
   26
        allegedly false statements plead in this complaint. The statements alleged to be false
   27
        and misleading herein all relate to then-existing facts and conditions. In addition, to
   28

                                                 - 15 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 17 of 23 Page ID #:17




    1 the extent certain of the statements alleged to be false may be characterized as forward
    2 looking, they were not adequately identified as “forward-looking statements” when
    3 made and there were no meaningful cautionary statements identifying important
    4 factors that could cause actual results to differ materially from those in the purportedly
    5 forward-looking statements. Furthermore, to the extent that the statutory safe harbor
    6 is determined to apply to any forward-looking statements pleaded herein, defendants
    7 are liable for those false forward-looking statements because at the time each of those
    8 forward-looking statements was made, the speaker had actual knowledge that the
    9 forward-looking statement was materially false or misleading, and/or the forward-
   10 looking statement was authorized or approved by an executive officer of Stable Road
   11 who knew that the statement was false when made.
   12                          CLASS ACTION ALLEGATIONS
   13         40.   Plaintiff brings this action as a class action pursuant to Federal Rule of
   14 Civil Procedure 23(a) and (b)(3) on behalf of a Class consisting of all purchasers of
   15 Stable Road securities during the Class Period. Excluded from the Class are
   16 defendants and members of their immediate families, the officers and directors of the
   17 Company, at all relevant times, and members of their immediate families, the legal
   18 representatives, heirs, successors or assigns of any of the foregoing, and any entity in
   19 which defendants have or had a controlling interest.
   20         41.   The members of the Class are so numerous that joinder of all members is
   21 impracticable. Throughout the Class Period, Stable Road securities were actively
   22 traded on the Nasdaq. While the exact number of Class members is unknown to
   23 plaintiff at this time and can only be ascertained through appropriate discovery,
   24 plaintiff believes that there are thousands of members in the proposed Class. Record
   25 owners and other members of the Class may be identified from records maintained by
   26 Stable Road or its transfer agent and may be notified of the pendency of this action by
   27 mail, using the form of notice similar to that customarily used in securities class
   28 actions.

                                                - 16 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 18 of 23 Page ID #:18




    1         42.    Plaintiff’s claims are typical of the claims of the members of the Class as
    2 all members of the Class are similarly affected by defendants’ wrongful conduct in
    3 violation of federal law that is complained of herein.
    4         43.    Plaintiff will fairly and adequately protect the interests of the members of
    5 the Class and has retained counsel competent and experienced in class and securities
    6 litigation.
    7         44.    Common questions of law and fact exist as to all members of the Class
    8 and predominate over any questions solely affecting individual members of the Class.
    9 Among the questions of law and fact common to the Class are:
   10                (a)     whether the Exchange Act was violated by defendants as alleged
   11 herein;
   12                (b)     whether statements made by defendants misrepresented material
   13 facts about the business, operations, and management of Stable Road and Momentus;
   14 and
   15                (c)     to what extent the members of the Class have sustained damages
   16 and the proper measure of damages.
   17         45.    A class action is superior to all other available methods for the fair and
   18 efficient adjudication of this controversy since joinder of all members is
   19 impracticable. Furthermore, as the damages suffered by individual Class members
   20 may be relatively small, the expense and burden of individual litigation make it
   21 impossible for members of the Class to individually redress the wrongs done to them.
   22 There will be no difficulty in the management of this action as a class action.
   23                                         COUNT I
   24                      For Violation of §10(b) of the Exchange Act and
                                Rule l0b-5 Promulgated Thereunder
   25                                  Against All Defendants
   26         46.    Plaintiff repeats and realleges each and every allegation contained above
   27 as if fully set forth herein.
   28

                                                 - 17 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 19 of 23 Page ID #:19




    1         47.    During the Class Period, defendants disseminated or approved the
    2 materially false and misleading statements specified above, which they knew or
    3 deliberately disregarded were misleading in that they contained misrepresentations
    4 and failed to disclose material facts necessary in order to make the statements made,
    5 in light of the circumstances under which they were made, not misleading.
    6         48.    Defendants: (a) employed devices, schemes and artifices to defraud; (b)
    7 made untrue statements of material fact and/or omitted to state material facts
    8 necessary to make the statements made not misleading; and (c) engaged in acts,
    9 practices, and a course of business that operated as a fraud and deceit upon the
   10 purchasers of Stable Road securities during the Class Period.
   11         49.    Plaintiff and the Class have suffered damages in that, in reliance on the
   12 integrity of the market, they paid artificially inflated prices for Stable Road securities.
   13 Plaintiff and the Class would not have purchased Stable Road securities at the prices
   14 they paid, or at all, if they had been aware that the market prices had been artificially
   15 and falsely inflated by defendants’ misleading statements.
   16         50.    As a direct and proximate result of defendants’ wrongful conduct,
   17 plaintiff and the other members of the Class suffered damages in connection with their
   18 purchases of Stable Road securities during the Class Period.
   19                                         COUNT I
   20                     For Violation of §20(a) of the Exchange Act
                       Against the Individual Defendants and the Sponsor
   21
              51.    Plaintiff repeats and realleges each and every allegation above as if fully
   22
        set forth herein.
   23
              52.    The Individual Defendants and the Sponsor acted as controlling persons
   24
        of Stable Road and Momentus within the meaning of §20(a) of the Exchange Act.
   25
              53.    By virtue of their positions as the Sponsor, the officers and/or directors of
   26
        Stable Road and Momentus, and/or their beneficial ownership of Stable Road and
   27
        Momentus securities, the Sponsor and the Individual Defendants had the power and
   28

                                                 - 18 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 20 of 23 Page ID #:20




    1 authority to, and did, cause Stable Road and Momentus to engage in the wrongful
    2 conduct alleged.
    3         54.    As a direct and proximate result of defendants’ wrongful conduct,
    4 plaintiff and the other members of the Class suffered damages in connection with their
    5 purchases of Stable Road securities during the Class Period.
    6         55.    By reason of such conduct, defendants are liable pursuant to §20(a) of the
    7 Exchange Act.
    8                                PRAYER FOR RELIEF
    9         WHEREFORE, plaintiff prays for judgment as follows:
   10         A.     Designating plaintiff as Lead Plaintiff and declaring this action to be a
   11 class action properly maintained pursuant to Rule 23 of the Federal Rules of Civil
   12 Procedure and plaintiff’s counsel as Lead Counsel;
   13         B.     Awarding plaintiff and other members of the Class damages together
   14 with interest thereon;
   15         C.     Awarding plaintiff and other members of the Class their costs and
   16 expenses of this litigation, including reasonable attorneys’ fees, expert fees, and other
   17 costs and disbursements; and
   18         D.     Awarding plaintiff and other members of the Class such other and further
   19 relief as the Court deems just and proper under the circumstances.
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                - 19 -
Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 21 of 23 Page ID #:21




    1                                  JURY DEMAND
    2        Plaintiff hereby demands a trial by jury.
    3 DATED: July 15, 2021                     ROBBINS GELLER RUDMAN
                                                & DOWD LLP
    4                                          DAVID C. WALTON
                                               BRIAN E. COCHRAN
    5
    6                                                     s/ Brian E. Cochran
    7                                                    BRIAN E. COCHRAN
    8                                          655 West Broadway, Suite 1900
                                               San Diego, CA 92101
    9                                          Telephone: 619/231-1058
                                               619/231-7423 (fax)
   10                                          davew@rgrdlaw.com
                                               bcochran@rgrdlaw.com
   11
                                               ROBBINS GELLER RUDMAN
   12                                            & DOWD LLP
                                               SAMUEL H. RUDMAN
   13                                          58 South Service Road, Suite 200
                                               Melville, NY 11747
   14                                          Telephone: 631/367-7100
                                               631/367-1173 (fax)
   15                                          srudman@rgrdlaw.com
   16                                          JOHNSON FISTEL, LLP
                                               FRANK J. JOHNSON
   17                                          655 West Broadway, Suite 1400
                                               San Diego, CA 92101
   18                                          Telephone: 619/230-0063
                                               619/255-1856 (fax)
   19                                          frankj@johnsonfistel.com
   20                                          Attorneys for Plaintiff
   21
   22
   23
   24
   25
   26
   27
   28

                                              - 20 -
DocuSign Envelope ID: A06F3EB5-C73A-4EE0-9673-274D05427B26
          Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 22 of 23 Page ID #:22




                                      CERTIFICATION OF PLAINTIFF PURSUANT
                                        TO THE FEDERAL SECURITIES LAWS
                    I, Keith Jensen, declare the following as to the claims asserted, or to be asserted, under
            the federal securities laws:
                     1.      I have reviewed the complaint with my counsel and authorize its filing.

                     2.      I did not acquire the securities that are the subject of this action at the direction of

            plaintiff’s counsel or in order to participate in any private action or any other litigation under the

            federal securities laws.

                     3.      I am willing to serve as a representative party on behalf of the class, including

            testifying at deposition or trial, if necessary.

                     4.      I made the following transactions during the Class Period in the securities that are

            the subject of this action.


            Acquisitions:                                           Number of Shares         Acquisition Price Per
                                             Date Acquired             Acquired                     Share
                                                  2/5/21                    400                      $25.00




            Sales:                                                  Number of Shares           Selling Price Per
                                                Date Sold                Sold                        Share
                                                 7/14/21                    276                      $10.80
                                                 7/14/21                    124                      $10.89



                     5.      I will not accept any payment for serving as a representative party beyond my

            pro-rata share of any recovery, except reasonable costs and expenses – such as lost wages and

            travel expenses – directly related to the class representation, as ordered or approved by the Court

            pursuant to law.

                     6.      I have not sought to serve or served as a representative party for a class in an
            action under the federal securities laws within the past three years, except if detailed below:
DocuSign Envelope ID: A06F3EB5-C73A-4EE0-9673-274D05427B26
          Case 2:21-cv-05744-JFW-SHK Document 1 Filed 07/15/21 Page 23 of 23 Page ID #:23




                     I declare under penalty of perjury under the laws of the United States of America that the

            foregoing is true and correct.

                     Executed this 15th day of July, 2021.



                                                             __________________________________________
                                                                               Keith Jensen
